Case 20-41592        Doc 252     Filed 04/09/21 Entered 04/09/21 14:58:52         Desc Main
                                  Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA



In re:                                                                     Case No. 20-41592

The Comet Clothing Company, LLC,                                   Chapter 11 (Subchapter V)

                               Debtor.


             NOTICE OF OCCURRENCE OF EFFECTIVE DATE OF SECOND
         AMENDED SECOND PLAN OF REORGANIZATION OF THE DEBTOR


PLEASE TAKE NOTICE:

         On March 25, 2021, the United States Bankruptcy Court for the District of Minnesota

entered an Order Confirming Consensual Plan and Fixing Time Limits (the “Confirmation

Order”) confirming the Second Amended Second Plan of Reorganization of the Debtor (Dkt. No.

229, the “Plan”).

         In accordance with Section 11.2 of the Plan, The Comet Clothing Company, LLC, the

above-named debtor and proponent of the Plan, hereby provides notice that the Effective Date of

the Plan occurred on April 9, 2021.

Dated: April 9, 2021         FABYANSKE, WESTRA, HART& THOMSON, P.A.

                                      By:   /s/ Paul L. Ratelle
                                            Paul L. Ratelle (MN #127632)
                                            333 South Seventh Street
                                            Suite 2600
                                            Minneapolis, MN 55402
                                            612-359-7600
                                            612-359-7602 (f)
                                            Email: pratelle@fwhtlaw.com

                                      ATTORNEYS FOR          THE     COMET       CLOTHING
                                      COMPANY, LLC
